Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Argument” filed on 01/08/2021 has been considered.
Claims 1-4, 6-14, and 16-20 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,560,461 to Tian et al., in view of U.S. Patent No. 10,002,335 to Holmes., in view of U.S. Patent No. 10,255,577 to Steves et al, and further in view of U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al.
With regard to claims 1, 11, and 20, Tian discloses a computer-implemented method for a package delivery, the method comprising: 
receiving, by a computer-implemented system, a customer order (col. 3, lines 7-8, multiple customers 100 may submit orders 120 to a distributor); 
generating, using the computer-implemented system, an order identifier based on the customer order (Fig. 6A and 6B); 
associating each item of a plurality of items of the customer order with the order identifier (Fig. 6A and 6B); 
determining, based on the order identifier, an intended delivery destination for each item, a storage space associated with the intended delivery destination, and a delivery route (Fig. 3, col. 12, lines 10-27, order information includes shipping/delivery destinations information.);
sending, to at least one user-device for display, a first indication to sort, using a first sortation process, each item of the plurality of items based on the storage space associated with the intended delivery destination (Fig. 3 and Fig. 7, col. 11, lines 58-col. 12, line 27 and col. 19, lines 1-24, Note that shipment data 504 may be provided to packing/shipping operations 550 on an input/output device readable by an agent working in the materials handling facility. Examiner notes that filtering out/sorting items 
 receiving, from at least one user-device, a first input related to a status of the first sortation process (col. 23, lines 41-64, It may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, or software applications managing one or more local or remote data stores.) For example, when an item package is placed in a container for shipping, a container identifier (e.g., a bar code) and an item package identifier may automatically be scanned, or these identifiers may be input by a packing agent using a terminal or other suitable input device.);  60Customer No. 22,852 Attorney Docket No. 14904.0022-00000
sending, to at least one user-device for display, a second indication to sort, using a second sortation process, each sorted item based on the delivery route that is configured to include the intended delivery destination, without waiting for sortation of each item of the plurality of items from the first sortation process (Fig. 3 and Fig. 7, col. 3, lines 47-54, col. 11, lines 58-col. 12, line 27 and col. 19, lines 1-24, As noted above, a picked, packed and shipped order does not necessarily include all of the items ordered by the customer; a shipped order may include only a subset of the ordered items available to ship at one time from one inventory-storing location. Examiner notes that remaining items that have not been filtered out can be sort into multiple shipment sets based on transportation specific restriction, such as delivery route space on a train or an airplane, which is considered as ”sending…sort…based on the delivery route”. Even 
receiving, from at least one user-device, a second input related to a status of the second sortation process (col. 23, lines 41-64); 
sending, to at least one user-device for display, a third indication to place the sorted each item into a container associated with the delivery route (col. 12, lines 10-27 and col. 19, lines 1-24, Shipment data 504 may in various embodiments be provided to data store 500 (e.g., for storage and/or future analysis), a container recommended 540, and/or directly to packing/shipping operations 550 in the target facility for a given item package. A machine may be configured to pick and/or present a recommended container (such as a box) to an agent or to an automated packing system and/or to automatically transport the items in a given shipment set to a portal, path, or packing station (e.g., one suitable for handling containers having a particular range of dimensions and/or weight capacity) for packing. Examiner notes that a recommend container is determined based on transportation and destination specific restriction, which is considered as “a container associated with the delivery route”. Examiner notes that an agent working for packing/shipping operations can be instructed by place items into the recommend container, which is considered as “sending, to at least one user-device for display, a third indication to place the sorted each item into a container”); 
receiving, from at least one user-device, a third input comprising information associated with a container identifier of the container (col. 3, lines 63-66, For example, 
sending, to at least one user-device for display, a seventh indication to deliver the placed items of the plurality of items to the intended delivery destination, without regard to a status of the other items of the plurality of items of the customer order (col. 3, lines 47-59); and 
storing the first input, the second input, the third input, and the fourth input in a database associated with the computer-implemented system (Fig. 7, col 25, lines 55-col 26, lines 17).  
However, Tian does not disclose receiving, from at least one user-device, a fourth input comprising information associated with a delivery schedule of the placed items of the plurality of items; sending sortation indications without waiting for sortation of each item of the plurality of items from the first sortation process/ second sortation process and without waiting for other items of the plurality of items to be placed into the container, wherein the container is loaded on a delivery vehicle in an arrangement based on a promised delivery date for each item of the plurality of items, and wherein arranging the container on the delivery vehicle comprises: receiving, on the at least one user-device for display, a fourth indication to place the container in a container carrier; receiving, on the at least one user-device display, a fifth indication to arrange the container carrier on the delivery vehicle in an arrangement based on the promised delivery date; and receiving, on the at least one user-device display, a sixth indication to associate a container identifier with a container carrier identifier; sending, to at least one 
However, Holmes teaches receiving, from at least one user-device, a fourth input comprising information associated with a delivery schedule of the placed items of the plurality of items (The order 40, or corresponding profile 30, may also include a stop/delivery location 44 (FIG. 9), and delivery schedule/time requirements 45 (FIG. 9). The OMM 400 will capture stop/delivery location information 44 and the delivery schedule/time requirements 45 and enter such information into the order entry 41 (steps 1160 and 1170 of FIG. 10). The customer may supply this information for each order the customer requests or the order 40 may be automatically generated based upon the corresponding profile 30. The OMM 400 also assists in generating jobs 50 (step 1300 of FIGS. 2 and 3) by generating routes 70, as shown in FIG. 12, from information within one or more order entries 41 (step 1310 of FIG. 3). Routes 70 can be formed from individual orders 40 or combined multiple individual orders 40. The route 70 dictates to the delivery person how many orders he or she will fulfill. The routes 70 may be formed in a variety of methods. For example, in some embodiments of the invention, the routes 70 may be generated manually and entered into the OMNI 400 by the system administrator. In other embodiments of the present invention, the OMM 400 may generate routes 70 automatically based upon information in the customer profile 30 (including the shipping requirements 32 (FIG. 8) and data element requirements 33 (FIG. 8)), from order entries 41 (including the product information 43 and the delivery/stop location 44) or information in the orders 40 themselves, col. 7, lines 41-col. 8, lines 7).
 (Holmes, col 1, lines 15-16).
However, Steves teaches sending sortation indications without waiting for sortation of each item of the plurality of items from the first sortation process/ second sortation process and without waiting for other items of the plurality of items to be placed into the container (To fulfill the customer orders, the one or more items specified in each order may be retrieved, or picked, from inventory (which may also be referred to as stock storage) in the merchant facility. Picked items may be delivered or conveyed, if necessary, to one or more stations in the merchant facility for various outbound shipment processes. Examples of outbound shipment processes may include sorting items into their respective orders, packing the items into shipping containers, and finally shipping to the customers. A picked, packed and shipped order does not necessarily include all of the items ordered by the customer. For example, an outgoing shipment to a customer may include only a subset of the ordered items available to ship at one time from the merchant facility. In other examples, items of the order may be split into multiple shipments for a variety of reasons including but not limited to space and/or economic efficiency. For instance, shipping a set of items in three small shipments may be less expensive than shipping the set of items in one large shipment. Examiner notes that each items can be sorted picked packaged and shipped individually, which is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tian to include, sending sortation indications without waiting for sortation of each item of the plurality of items from the first sortation process/ second sortation process and without waiting for other items of the plurality of items to be placed into the container, as taught in Steves, in order to split items of the order into multiple shipments for space and/or economic efficiency (Steves, col 2, lines 56-58).
However, Schwartz teaches the container is loaded on a delivery vehicle in an arrangement based on a promised delivery date for each item of the plurality of items, and wherein arranging the container on the delivery vehicle comprises: receiving, on the at least one user-device for display, a fourth indication to place the container in a container carrier (The mobile computing device can display a shelf location or an alphanumeric identifier, which can correspond to an alphanumeric identifier on the shelf 120a-d, paragraph 84); receiving, on the at least one user-device display, a fifth indication to arrange the container carrier on the delivery vehicle in an arrangement based on the promised delivery date (For example, where the scanned item is intended for a destination at the beginning of the route, the on-vehicle controller 240 may determine the proposed shelf location at a point on a shelf 120a-d or a floor storage area 112a-b near the back of the cargo portion 102, nearer the door 104 than the driver portion 103. If the item is indented for a delivery point which occurs later in the route, 

With regard to claims 2 and 12, the combination of references substantially disclose the claimed invention, however, the combination of references does not disclose picking, in response to receiving the customer order, at least one item of the plurality of items of the customer order; and packing the at least one picked item without waiting for the other items of the plurality of items.  
However, Steves teaches picking, in response to receiving the customer order, at least one item of the plurality of items of the customer order; and packing the at least one picked item without waiting for the other items of the plurality of items (To fulfill the customer orders, the one or more items specified in each order may be retrieved, or picked, from inventory (which may also be referred to as stock storage) in the merchant Picked items may be delivered or conveyed, if necessary, to one or more stations in the merchant facility for various outbound shipment processes. Examples of outbound shipment processes may include sorting items into their respective orders, packing the items into shipping containers, and finally shipping to the customers. A picked, packed and shipped order does not necessarily include all of the items ordered by the customer. col. 2, lines 42-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, picking, in response to receiving the customer order, at least one item of the plurality of items of the customer order; and packing the at least one picked item without waiting for the other items of the plurality of items, as taught in Steves, in order to split items of the order into multiple shipments for space and/or economic efficiency (Steves, col 2, lines 56-58).
With regard to claims 3, 4, 7, 13, 14, 16, and 17, the combination of references disclose is the order identifier includes delivery location information (Holmes, col. 7, lines 41-42), however, the combination of references does not disclose sending, to at least one user-device for display, an eighth indication to place each item in a first storage cell corresponding to the storage space, based on a review of the order identifier/delivery location; sending, to at least one user-device for display, a ninth indication to place each item in a second storage cell corresponding to the delivery route, based on a review of the order identifier/delivery location; displaying, using at least one user- device, a second visual representation of a loading arrangement of the plurality of containers in the delivery vehicle; and loading a plurality of containers on the 
However, Schwartz teaches sending, to at least one user-device for display, an eighth indication to place each item in a first storage cell corresponding to the storage space, based on a review of the order identifier/delivery location; sending, to at least one user-device for display, a ninth indication to place each item in a second storage cell corresponding to the delivery route, based on a review of the order identifier/delivery location; displaying, using at least one user- device, a second visual representation of a loading arrangement of the plurality of containers in the delivery vehicle; and loading a plurality of containers on the delivery vehicle, wherein each of the plurality of containers comprises a plurality of items associated with a plurality of customer orders (It’s well known that a package associated with a customer order can include a plurality of ordered items. Each package can have a label (i.e., order identifier), which indicates a sender, a delivery point (destination or address), a class of service, postage, a tracking code, paragraphs 38, 39, 43, 75, 83, 84, and 90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, sending, to at least one user-device for display, an eighth indication to place each item in a first storage cell corresponding to the storage space, based on a review of the order identifier/delivery location; sending, to at least one user-device for display, a ninth indication to place each item in a second storage cell corresponding to the delivery route, based on a review of the order identifier/delivery location; displaying, using at least one user- device, a second visual representation of a loading arrangement of the 
With regard to claim 6, the combination of references substantially disclose the claimed invention, however, the combination of references does not disclose receiving a plurality of customer orders; picking, in response to receiving the plurality of customer orders, at least one common item of each of the plurality of customer orders; and packing, in a plurality of containers, the at least one common item of each of the plurality of customer orders without waiting for the other items of the plurality of customer orders.  
However, Steves teaches receiving a plurality of customer orders; picking, in response to receiving the plurality of customer orders, at least one common item of each of the plurality of customer orders; and packing, in a plurality of containers, the at least one common item of each of the plurality of customer orders without waiting for the other items of the plurality of customer orders (col. 2, lines 42-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving a plurality of customer orders; picking, in response to receiving the plurality of customer orders, at least one common item of each of the plurality of customer orders; and packing, in a plurality of containers, the at least one common item of each of the plurality of customer orders without waiting for the other items of the plurality of  (Steves, col 2, lines 56-58).
With regard to claim 8, the combination of Tian and Holmes discloses updating a database of the computer-implemented system with information related with at least one of the first sortation process, the second sortation process, placing each sorted item in the container, and a delivery schedule of the placed items (Tian, Fig. 7, col 25, lines 55-col 26, lines 17, Holmes, col. 4, lines 31-33 and col. 8, lines 60-63).  
With regard to claims 10 and 19, Tian discloses receiving, from at least one user-device, an input comprising information associated with at least one of a storage space identifier, delivery route identifier, and a container identifier (col. 3, lines 63-66, a an identifier of a shipping container is considered as “a container identifier”).  
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent No. 8,560,461 to Tian et al., U.S. Patent No. 10,002,335 to Holmes, U.S. Patent No. 10,255,577 to Steves et al, and U.S. Patent Application Publication No. 2019/0152376 to Schwartz et al., and further in view of U.S. Patent Application Publication No. 2017/0337511 to Shroff et al. 
With regard to claims 9 and 18, the combination of references substantially disclose the claimed invention, however, the combination of references does not disclose generating a status update, by the computer-implemented system, in response to a customer inquiry related to a status of the customer order.  
However, Shroff teaches generating a status update, by the computer-implemented system, in response to a customer inquiry related to a status of the customer order (A unique shipment/item identifier (e.g., 123456789) may be used by  paragraphs 110-111 and 132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, generating a status update, by the computer-implemented system, in response to a customer inquiry related to a status of the customer order, as taught in Shroff, in order to provide shipment/item recipients with greater information/data regarding the current location of their shipments/items (Shroff, paragraph 2).

	
Response to Arguments
Applicants' arguments filed on 01/08/2021 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that Tian fails to disclose “determining,…a storage space associated with the intended delivery destination, a delivery route”; “sort…each item …based on the storage space associated with the intended delivery destination”; sort…each sorted item based on the delivery route that is configured with include the intended delivery destination…”; “receiving a second input related to a status of the second sortation process”; and “sending…a third indication to place the sorted each item into a container associated with the delivery route”.
Examiner does not agree. Tian discloses the citation above. Tian discloses order information includes shipping/delivery destinations information (Fig. 3, col. 12, lines 10-27). Examiner notes that order information includes shipping/delivery/transportation information, wherein transportation information (i.e., air shipment or ground shipment) is used to determine a delivery route. Under broadest reasonable interpretation, transportation vehicle (by train or air) and warehouses along a delivery route to the destination is determined based on shipping/delivery/transportation information in an order, which is considered as “determine, based on the order identifier, a storage space associated with the intended delivery destination”.
Tian discloses shipment splitting analyzer 520 may output shipment data 504, which may include a list of item identifiers for items included each shipment set and quantities associated with each item identifier in each shipment set. Note that shipment 
Tian discloses as noted above, a picked, packed and shipped order does not necessarily include all of the items ordered by the customer; a shipped order may include only a subset of the ordered items available to ship at one time from one inventory-storing location (Fig. 3 and Fig. 7, col. 3, lines 47-54, col. 11, lines 58-col. 12, line 27 and col. 19, lines 1-24). Examiner notes that remaining items that have not been filtered out can be sort into multiple shipment sets based on transportation specific restriction without waiting for filtered out items to be processed/shipped together, which is considered as ” sort…each sorted item based on the delivery route that is configured with include the intended delivery destination, without waiting for first sortation process”. Even though filtered out items and the remaining items are in the same order, items can be processed independently without waiting for each other to be shipped/processed together. 
Tian discloses it may be configured to receive inputs from other software applications, agents working in the facility or remotely, and/or automated systems within the facility (e.g., scanners, sensors, automated storing, picking, or packing equipment, 
Tian discloses a machine may be configured to pick and/or present a recommended container (such as a box) to an agent or to an automated packing system and/or to automatically transport the items in a given shipment set to a portal, path, or packing station (e.g., one suitable for handling containers having a particular range of dimensions and/or weight capacity) for packing (col. 12, lines 10-27, col. 19, lines 1-24, col. 23, lines 41-64). For example, when a worker works at the packing/shipping station, shipment data includes a shipment box for items identifiers can be indicated/instructed to the worker, which can be considered as ““sending, to at least one user-device for display, a third indication to place the sorted each item into a container”. Under broadest reasonable interpretation, a recommend container is determined based on transportation and destination specific restriction. For example, a recommend container for air shipment is smaller than train/ground shipment, which is considered as “a container associated with the delivery route”. 
Applicants remark that the combination of references fails to disclose “displaying a first visual representation of the arrangement of the loaded container on the delivery vehicle”. 

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.